SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                     Rosenthal & Rosenthal, Inc., v. Vanessa Benun, et al. (A-6-15) (076266)

Argued April 26, 2016 -- Decided July 21, 2016

CUFF, P.J.A.D. (temporarily assigned), writing for a unanimous Court.

        The issue in this appeal is the priority of mortgages securing optional future advances when a factor has
advance notice of an intervening lien but nonetheless proceeds to make optional advances to a commercial entity.

          On July 12, 1995, Jazz Photo Corp., one of several commercial entities (collectively referred to as the Jazz
Entities), entered into a factoring agreement with Rosenthal & Rosenthal, Inc. (Rosenthal). Jazz Photo sold
Rosenthal its accounts receivable in return for cash. The agreement contemplated the disbursement of additional
advances. Five years later, Vanessa Benun (Benun), the daughter of Jack Benun, a principal of the Jazz Entities,
guaranteed Jazz Photo’s obligations under that agreement. Benun also executed a mortgage on real property she
owned in Monmouth County as security for her personal guaranty. The mortgage secured “all sums due or that may
become due under this Mortgage, the Guaranty and other Loan Documents (and all extensions, renewals,
restatements, substitutions, amendments and modifications of any or all of the foregoing), up to a maximum
principal amount of One Million ($1,000,000) Dollars[.]” The mortgage also contained anti-subordination clauses.
It was recorded in the Monmouth County Clerk’s Office on August 21, 2000.

          In March 2005, another of the Jazz Entities, Ribi Tech Products, LLC (Ribi Tech), entered into a factoring
agreement with Rosenthal. This factoring agreement also provided for discretionary capital advances from time to
time, if Ribi Tech so requested and certain conditions were met. Benun personally guaranteed Ribi Tech’s
obligations to Rosenthal. Benun executed another mortgage on the same Monmouth County real property to secure
her guaranty, containing the same provisions as the 2000 mortgage. This mortgage was recorded in the Monmouth
County Clerk’s Office on April 12, 2005.

          In March 2007, Riker, Danzig, Scherer, Hyland & Perretti, L.L.P. (Riker), a law firm providing legal
services to Jack Benun and the Jazz Entities, obtained a third mortgage from Benun on the same real property. This
mortgage was executed in favor of Riker to secure Jack Benun’s personal debt under a letter agreement dated March
20, 2007. When Benun executed the mortgage, Jack Benun owed Riker $1,679,701.33 in unpaid legal fees, and the
letter agreement reflected his obligations to Riker and Riker’s promise to provide continuing legal representation.
Riker’s mortgage was recorded on April 13, 2007.

          Rosenthal received actual notice of the Riker mortgage, as reflected in an August 2007 email from
Rosenthal’s counsel to Riker stating that the “title on the daughter[’]s properties show[s] liens in favor of your firm.
Those liens will need to be fully subordinated to any new [Rosenthal] mortgages on the daughter[’]s properties
related to the new loan to Mona Benun.” Even with notice of the Riker mortgage, Rosenthal continued to make
advances to the Jazz Entities that totaled millions of dollars. In September 2009, Jazz Products filed for bankruptcy.
The Jazz Entities defaulted on their obligations to Rosenthal, owing Rosenthal close to $4 million. Benun, in turn,
defaulted on her personal guaranty to secure the debt.

          After Riker recorded its mortgage on the Monmouth County property, it continued to perform legal
services for Jack Benun, and his unpaid legal fees ballooned to over $3 million. Jack Benun and the Jazz Entities
defaulted on their obligation to Riker, and Benun defaulted on her guaranty. The debt secured by the three
mortgages totaled close to $7 million, far in excess of the value of the mortgaged property. Rosenthal filed a
foreclosure complaint against Benun, her husband, and Riker. Benun and her husband did not respond, and
Rosenthal requested that a default judgment be entered against them. Riker answered, disputing the priority of
Rosenthal’s mortgages. Later, both Rosenthal and Riker filed cross-motions for summary judgment regarding the
priority of their respective mortgages.

         The trial court granted Rosenthal’s motion for summary judgment. It held that Riker’s argument that its
mortgage displaced the two Rosenthal mortgages was legally flawed because the firm accepted a mortgage on the
property with knowledge of two prior mortgages, each securing an obligation of up to $1 million, and with
knowledge of the anti-subordination clauses. The court concluded that there was no convincing justification for
rewarding Riker -- a subsequent mortgagee -- a superior priority.
         Riker appealed, and the Appellate Division reversed in a published opinion. 441 N.J. Super. 184 (App.
Div. 2015). The Appellate Division concluded that the common law rules of priority placed Riker ahead of
Rosenthal. The panel relied on the long-standing New Jersey rule governing future advance mortgages: when the
future advance is optional, actual notice of an intervening lien will subordinate advances made after such notice is
received.

         The Supreme Court granted Rosenthal’s petition for certification. 223 N.J. 281 (2015).

HELD: When a lender holds a mortgage that secures optional future advances, the prior lien loses priority for
advances made after actual notice of an intervening mortgage, in this case Riker’s intervening lien.

1. There are, broadly speaking, two considerations that bear on the priority issue: (1) whether the first mortgagee’s
subsequent advances were optional or obligatory; and (2) whether the first mortgagee had notice, either actual or
constructive, of the intervening mortgage. Under the traditional common law rule, if the advances are obligatory,
the first mortgagee retains priority for all advances over all subsequent mortgagees, regardless of whether the first
mortgagee had notice of an intervening lien. But if the advances are optional, then the first mortgagee retains
priority only for advances made before the mortgagee had notice -- usually actual notice -- of the second,
intervening mortgage. (pp. 13-15)

2. For the most part, New Jersey law tracks the optional/obligatory and notice/no-notice common law distinctions
governing future advance mortgages. In Ward v. Cooke, 17 N.J. Eq. 93, 99 (Ch. 1864), the court held that a future
advance mortgage “is entitled to priority over subsequent encumbrances, for all advances made prior to notice of the
subsequent encumbrance.” Only actual notice, not record or constructive notice, would suffice. Ibid. The Ward
rule has been continuously recognized as the general rule in this State. In Lincoln Federal Savings & Loan Ass’n v.
Platt Homes, Inc., 185 N.J. Super. 457, 466-67 (Ch. Div. 1982), the trial court permitted subordination of optional
future advances secured by a prior mortgage to an intervening mortgage based on constructive rather than actual
notice of the intervening lien, but limited the rule to construction loans. Lincoln Federal has been roundly criticized;
nonetheless this Court cited the case with approval in Cox v. RKA Corp., 164 N.J. 487 (2000), albeit in a different
context from the traditional advance money mortgage. (pp. 15-24)

3. New Jersey’s mortgage-priority statute, N.J.S.A. 46:9-8 to -8.5, preserves priority only for future advances made
under a line-of-credit agreement, which are by definition mandatory, thereby denying priority to discretionary
principal advances. Because the common law rule protected the priority of mandatory future advances, the statute
does little to change the future advance priority common law rule. In other words, optional future advances made
with actual knowledge of an intervening lien are subordinated to the intervening lien. (pp. 24-29)

4. The general rule that a mortgage given to secure future advances retains its priority over a subsequent
encumbrance only if the future advance is mandatory or if the prior mortgagee did not have actual notice of the
intervening lien was established in Ward, supra, 17 N.J. Eq. at 99. That rule remains in effect except as altered by
Lincoln Federal for construction loans. Rosenthal’s reliance on the Lincoln Federal exception, however, is
misplaced. The common law rule -- that actual notice of an intervening lien subordinates a mortgage securing
optional future advances -- remains in effect in New Jersey, at least outside the construction-loan context. Lincoln
Federal and Cox, supra, did nothing to cast doubt on the common law rule’s continuing vitality as to financing
vehicles such as factoring agreements or the optional/obligatory distinction regarding future advances. (pp. 29-35)

5. The common law rule grew out of a concern that a prior lender could preclude a borrower from obtaining capital
to meet the needs of its business. The circumstances attendant to the execution of the mortgage in favor of Riker in
this case are akin to the need for financing to continue business operations under more favorable terms. Once
Rosenthal had actual notice of Riker’s intervening mortgage and continued to make advances to the Jazz Entities, it
subjected itself to the common law priority rules. The amount that Rosenthal now claims has priority over the Riker
mortgage was not only advanced at Rosenthal’s discretion but also advanced after actual notice of Riker’s mortgage.
Those sums are therefore subordinated to the Riker mortgage. (pp. 35-36)

         The judgment of the Appellate Division is AFFIRMED.

         CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, FERNANDEZ-VINA, and SOLOMON
join in JUDGE CUFF’s opinion. JUSTICES ALBIN and PATTERSON did not participate.




                                                           2
                                     SUPREME COURT OF NEW JERSEY
                                        A-6 September Term 2015
                                                076266

ROSENTHAL & ROSENTHAL, INC.,

    Plaintiff-Appellant,

         v.

VANESSA BENUN (a/k/a VANESSA
BROOCHIAN and ELAN
BROOCHIAN),

    Defendants,

         and

RIKER, DANZIG, SCHERER,
HYLAND & PERRETTI, L.L.P.,

    Defendant-Respondent.



         Argued April 26, 2016 – Decided July 21, 2016

         On certification to the Superior Court,
         Appellate Division, whose opinion is
         reported at 441 N.J. Super. 184 (App. Div.
         2015).

         Joshua A. Zielinski argued the cause for
         appellant (McElroy, Deutsch, Mulvaney &
         Carpenter, attorneys; Mr. Zielinski and
         Peter Saad, of counsel; Mr. Zielinski,
         Andrew Gimigliano, and Young Yu, on the
         briefs).

         Matthew H. Lewis argued the cause for
         respondent (Riker, Danzig, Scherer, Hyland &
         Perretti, attorneys; Mr. Lewis, Gerald A.
         Liloia and Nicholas Racioppi, Jr., of
         counsel).



                               1
            Mark Salah Morgan argued the cause for
            amicus curiae New Jersey Bankers Association
            (Day Pitney, attorneys; Mr. Morgan,
            Christina A. Parlapiano, and Alba V. Aviles,
            of counsel and on the brief).

            Edward C. Eastman argued the cause for
            amicus curiae New Jersey Land Title
            Association (Davison, Eastman & Munoz,
            attorney; Michael J. Fasano, on the brief).

    JUDGE CUFF (temporarily assigned) delivered the opinion of

the Court.

    This appeal addresses the priority of mortgages given to

secure financing for a group of related commercial entities.       A

factor purchased accounts receivable, advanced funds to the

commercial entities, and agreed to make optional future

advances.    The financing was secured by personal guaranties and

mortgages on the home of a guarantor.     Each mortgage was capped

at $1 million.

    Before the factor made additional advances to the

commercial entities, it received actual notice that a law firm

representing the principal of the commercial entities had

obtained a mortgage on the home of the personal guarantor to

secure payment of current and future legal fees.

Notwithstanding actual notice of the intervening mortgage, the

factor advanced additional funds.     Eventually, the commercial

entities defaulted and filed a bankruptcy petition.    The

guarantor also defaulted.   At that time, the amount of

                                  2
indebtedness to the factor and to the law firm far exceeded the

value of the security.

    The factor commenced an action to foreclose on the

mortgages it held.   Although the guarantor did not appear in the

foreclosure action, the law firm appeared to contest the

priority of the liens on the secured property.    The law firm

contended that the factor’s prior liens securing any funds

advanced by the factor after receipt of actual notice of the law

firm’s intervening lien were subordinated to the law firm’s

mortgage.

    The law governing mortgages securing optional, sometimes

referred to as discretionary, future advances in this State is

well-settled.   When a lender holds a mortgage that secures

optional future advances, the prior lien loses priority for

advances made after actual notice of an intervening mortgage.

Although the common law rule and the mortgage-priority statutory

scheme adopted by the Legislature have been criticized by

commentators and differ from the law in other states, any

fundamental alteration of the law governing the priority of

mortgages is best addressed by the Legislature.

    Here, it is undisputed that the factor had advance notice

of the law firm’s intervening lien but nonetheless proceeded to

make optional advances to the commercial entities.   Having done

so, its mortgages securing those optional future advances were

                                 3
subordinated to the law firm’s intervening lien.    Accordingly,

we affirm the judgment of the Appellate Division, holding that

the law firm’s intervening lien takes priority over optional

advances made by the factor after it received actual notice of

the intervening lien.

                                 I.

    On July 12, 1995, Jazz Photo Corp., one of several

commercial entities (collectively referred to as the Jazz

Entities), entered into a factoring agreement with Rosenthal &

Rosenthal, Inc. (Rosenthal).   Jazz Photo sold Rosenthal its

accounts receivable in return for cash.   The agreement

contemplated the disbursement of additional advances and

provided as follows:    “If you require funds from time to time,

we will advance to you, at our discretion, up to seventy percent

(70%) of the net amount of receivables purchased by us and not

yet collected.”

    Five years later, Vanessa Benun (Benun), the daughter of

Jack Benun, a principal of the Jazz Entities, guaranteed Jazz

Photo’s obligations under that agreement.   At that time, Benun

also executed a mortgage on real property she owned in Monmouth

County as security for her personal guaranty.    The mortgage

secured “all sums due or that may become due under this

Mortgage, the Guaranty and other Loan Documents (and all

extensions, renewals, restatements, substitutions, amendments

                                 4
and modifications of any or all of the foregoing), up to a

maximum principal amount of One Million ($1,000,000) Dollars[.]”

Benun’s mortgage also contained “dragnet” and anti-subordination

clauses.    The dragnet clause provided that the mortgage would

secure not only the present guaranty but also “all obligations

and indebtedness of every kind” that Benun would incur to

Rosenthal in the future.    The anti-subordination clause

prevented Benun from further mortgaging or encumbering the

property.    The mortgage was recorded in the Monmouth County

Clerk’s Office on August 21, 2000.

       In March 2005, another of the Jazz Entities, Ribi Tech

Products, LLC (Ribi Tech),1 entered into a factoring agreement

with Rosenthal.    This factoring agreement also provided for

discretionary capital advances from time to time, if Ribi Tech

so requested and certain conditions were met.    Benun personally

guaranteed Ribi Tech’s obligations to Rosenthal.    Benun executed

another mortgage on the same Monmouth County real property to

secure her guaranty.    This mortgage contained the same

provisions as the 2000 mortgage, and it was recorded in the

Monmouth County Clerk’s Office on April 12, 2005.

       In March 2007, Riker, Danzig, Scherer, Hyland & Perretti,

L.L.P. (Riker), a law firm providing legal services to Jack



1   Ribi Tech later changed its name to Jazz Products.
                                  5
Benun and the Jazz Entities, obtained a third mortgage from

Benun on the same real property.       This mortgage was executed in

favor of Riker to secure Jack Benun’s personal debt under a

letter agreement dated March 20, 2007.       When Benun executed the

mortgage, Jack Benun owed Riker $1,679,701.33 in unpaid legal

fees, and the letter agreement reflected his obligations to

Riker and Riker’s promise to provide continuing legal

representation.   Riker’s mortgage was recorded on April 13,

2007.

     Rosenthal received actual notice of the Riker mortgage, as

reflected in an August 2007 email from Rosenthal’s counsel to

Riker.   Sent in connection with a contemplated new loan from

Rosenthal to the Benuns or the Jazz Entities, the email stated

that the “title on the daughter[’]s properties show[s] liens in

favor of your firm.   Those liens will need to be fully

subordinated to any new [Rosenthal] mortgages on the

daughter[’]s properties related to the new loan to Mona Benun.”

     Even with notice of the Riker mortgage, Rosenthal continued

to make advances to the Jazz Entities that totaled millions of

dollars.2   In September 2009, Jazz Products filed for bankruptcy.


2 The outstanding balances on advances made by Rosenthal to the
Jazz Entities following actual notice of the Riker mortgage are
as follows:

August 2007           $ 388,921.33
September 2007        $1,567,387.00
                                   6
The Jazz Entities defaulted on their obligations to Rosenthal,

owing Rosenthal close to $4 million.   Benun, in turn, defaulted

on her personal guaranty to secure the debt.

    After Riker recorded its mortgage on the Monmouth County

property, it continued to perform legal services for Jack Benun,

and his unpaid legal fees ballooned to over $3 million.     Jack

Benun, and the Jazz Entities defaulted on their obligation to

Riker and Benun defaulted on her guaranty.     Thus, the debt

secured by the three mortgages totaled close to $7 million, far

in excess of the value of the mortgaged property.




October 2007        $2,048,442.37
November 2007       $ 872,521.17
December 2007       $ 797,364.00
January 2008        $ 513,000.00
February 2008       $ 996,400.00
March 2008          $ 191,381.93
April 2008          $3,907,817.76
May 2008            $1,276,499.00
June 2008           $1,312,275.33
July 2008           $1,794,399.76
August 2008         $ 797,200.73
September 2008      $1,723,758.64
October 2008        $1,841,312.25
November 2008       $1,049,230.33
December 2008       $ 960,844.60
January 2009        $ 393,300.00
February 2009       $ 474,915.65
March 2009          $ 611,702.84
April 2009          $1,226,885.00
May 2009            $ 612,421.33
June 2009           $1,319,019.28
July 2009           $ 312,000.00
August 2009         $   75,933.13
September 2009      $     3233.33
October 2009        $     1125.83
                                7
    Rosenthal filed a foreclosure complaint against Benun, her

husband, and Riker.    Benun and her husband did not respond, and

Rosenthal requested that a default judgment be entered against

them.   Riker answered, disputing the priority of Rosenthal’s

mortgages.   Later, both Rosenthal and Riker filed cross-motions

for summary judgment regarding the priority of their respective

mortgages.

    The trial court granted Rosenthal’s motion for summary

judgment.    The trial court determined that the dragnet clauses

in the Rosenthal mortgages were fully enforceable.   Turning to

the priority issue, the trial court held that Riker’s argument

that its mortgage displaced the two Rosenthal mortgages was

legally flawed because the firm accepted a mortgage on the

property with knowledge of two prior mortgages, each securing an

obligation of up to $1 million, and with knowledge of the anti-

subordination clauses.    The court concluded that there was no

convincing justification for rewarding Riker -- a subsequent

mortgagee -- a superior priority.

    Riker appealed, and the Appellate Division reversed in a

published opinion.    See Rosenthal & Rosenthal, Inc. v. Benun,

441 N.J. Super. 184 (App. Div. 2015).   The Appellate Division

concluded that the common law rules of priority placed Riker

ahead of Rosenthal.   The panel relied on the long-standing New

Jersey rule governing future advance mortgages:   when the future

                                  8
advance is optional, actual notice of an intervening lien will

subordinate advances made after such notice is received.     Id. at

190 (citing Ward v. Cooke, 17 N.J. Eq. 93, 99 (Ch. 1864)).

    This Court granted Rosenthal’s petition for certification.

223 N.J. 281 (2015).    We also permitted the New Jersey Bankers

Association (NJBA) and the New Jersey Land Title Association

(NJLTA) to appear as amici curiae.

                                II.

                                 A.

    Rosenthal focuses on the bargained-for contractual

expectations of it, Benun, and the Jazz Entities.    According to

Rosenthal, those parties entered into the factoring agreements

with the expectation that Rosenthal would maintain a senior

interest in the mortgaged property.    By granting Riker priority,

Rosenthal contends that the Appellate Division’s holding allowed

Riker, a stranger to the factoring agreements, to upend those

bargained-for expectations.

    Recognizing the common law rule, and acknowledging that it

is the majority rule, Rosenthal urges, however, that it should

not apply here.   Rosenthal emphasizes that the mortgages secured

Benun’s personal guaranty, not a direct advance money loan.     The

Appellate Division, Rosenthal claims, failed to consider that

critical distinction.



                                 9
    Rosenthal also contends that the Appellate Division failed

to consider and give effect to the dragnet clauses contained in

the mortgages.   Rosenthal argues that all parties to the Jazz

Entities’ factoring agreements specifically intended that the

dragnet clauses would secure Rosenthal’s future credit advances

up to a specified amount and would keep Rosenthal’s priority

position for all advances up to that amount.   Moreover, Benun

never contested the validity of the dragnet clauses, and the

Appellate Division granted Riker priority without addressing the

effect that such clauses have on the common law priority rules.

    Finally, Rosenthal argues that the legislative history of

the mortgage-priority statute, N.J.S.A. 46:9-8.1 and -8.2,

plainly indicates that the Legislature intended to vest all

future advances with priority.   Rosenthal contends that a

literal reading of the statute may produce the harsh,

“inequitable,” and “absurd” result of an intervening lien holder

taking priority based on constructive notice alone.

                                 B.

    Riker asserts that the Appellate Division simply applied a

rule that has been the law in New Jersey for the past 150 years:

when a lender holds a mortgage that secures discretionary future

advances, those advances lose priority when they are made after

actual notice of an intervening mortgage.   That rule, according



                                 10
to Riker, stands on strong policy footing and has been codified

in the mortgage-priority statutes.

    Finally, Riker argues that Rosenthal’s focus on the dragnet

clauses is misplaced and mischaracterizes the Appellate

Division’s opinion.   Rather, the issue before the trial court,

the Appellate Division, and this Court has always centered on

the well-settled rules governing the priority of recorded

mortgages, not the validity of the factoring agreements.

                                  C.

    NJBA highlights the important role that future advances

play in the financial industry.    It asserts that the Appellate

Division’s opinion will defeat the primary purpose behind the

use of future advances in the banking industry -- allowing

“lenders to lend money at the pace often required in commercial

transactions, i.e., at the point of economic necessity.”

    NJBA contends that the Appellate Division’s focus on

Rosenthal’s actual notice of Riker’s mortgage overlooks that

Riker had actual notice of the Rosenthal mortgage.    NJBA argues

that Riker should have expected its lien to be subordinate to

Rosenthal’s two earlier-recorded liens.

    NJBA expresses concern about three possible outcomes that

could follow from the Appellate Division’s decision:    (1)

lenders may avoid future advance transactions because of the

risk that intervening liens will destroy their bargained-for

                                  11
security; (2) lenders will avoid checking title before future

advances because, if they do, they risk losing priority; and (3)

lenders may be unable to meet the rapidly fluctuating capital

needs of borrowers in commercial transactions because of the

time it takes to negotiate subordination agreements with

intervening lenders.   In all those situations, NJBA says that

the burden is improperly placed on the first lender, rather than

on the intervening lender, who is a newcomer to an existing

contractual relationship.

    In sum, NJBA argues for a rigid first-in-time, first-in-

right rule.   According to that rule, a lender that has a

recorded mortgage securing future advances up to a specified

amount should be treated the same as a lender who advanced the

entire loan amount at one time.

    NJLTA takes no position on the arguments advanced by either

Rosenthal or Riker, but urges the Court to look closely at this

case to protect the integrity of the recording system.     It

maintains that the recording system is “best supported and

maintained by a determination that one may rely on the record in

determining the priority of advances made under a recorded

mortgage.”

                               III.

                                  A.



                                  12
    The term “future advance” is interpreted broadly.       It

covers “all situations in which a mortgagor’s obligation . . .

is enlarged after the mortgage becomes effective.”    Restatement

(Third) of Property: Mortgages § 2.1 cmt. a (1997).    Although

that occurs most often when a mortgage secures a future advance

loan, “an obligation secured by a mortgage may accrue by virtue

of circumstances other than a monetary advance.”    Ibid.      A

personal guaranty falls under that definition.     See ibid.

    In the typical future advance mortgage, “the borrower gives

the lender a note and mortgage for the entire loan amount,

though the lender will not advance all the funds to the borrower

until a future date.”   2 Grant S. Nelson et al., Real Estate

Finance Law § 12.7 at 263 (6th ed. 2014); see also 29 New Jersey

Practice, Law of Mortgages § 10.13 at 673 (Myron C. Weinstein)

(2d ed. 2001) (noting future advance mortgage may take two

forms:   (1) “[i]t may state the total amount to be secured as if

it were a present debt, although in fact some or all of the

amount is to be advanced by the mortgagee in the future”; or (2)

“it may state that it secures advances to be made in the future,

with or without a statement of the amounts to be advanced from

time to time and the total amount to be secured by the

mortgage”).   The mortgaged property “stands as security not only

for the funds advanced at the time the mortgage is executed and

delivered, but also for any obligations incurred after the

                                13
initial advance.”     James B. Hughes, Jr., Future Advance

Mortgages: Preserving the Benefits and Burdens of the Bargain,

29 Wake Forest L. Rev. 1101, 1102 (1994).

    Future advance mortgages are widespread in the

construction-loan context, where the property, and in turn the

lender’s security interest in it, becomes more valuable as the

work moves forward, lessening the risk of disbursing additional

funds.   2 Nelson, supra, § 12.7 at 263.    Moreover, as in this

appeal, such financing vehicles can be used to secure commercial

financing devices, such as letters of credit, factoring

agreements, or lines of credit with an institutional lender.

See id. at 263-64.    Whatever their use and whatever their form,

future advance mortgages have “substantial” advantages for both

the borrower and the lender.    Id. at 264.   The borrower carries

interest only on the funds that are presently needed, avoiding

the need to reinvest received yet presently unneeded capital,

and “[b]oth parties avoid the expense and paperwork involved in

refinancing the initial loan or executing a series of junior

mortgages.”   Ibid.   The lender, moreover, can ensure that the

initial advances are being put to a proper use before providing

more cash to a borrower.    A construction lender, for instance,

can verify that the work is progressing, that contractors are

being paid, and that the project is on budget.     See ibid.



                                  14
    The critical issue posed by future advance mortgages, and

the one highlighted in this appeal, is the priority of a

subsequent mortgage on the property obtained by intervening

parties after the first mortgagee’s initial advance but before

future advances.    That issue is of heightened importance when

the value of the mortgaged property is insufficient to cover the

outstanding principal of both mortgage loans.    There are,

broadly speaking, two considerations that bear on the priority

issue:     (1) whether the first mortgagee’s subsequent advances

were optional or obligatory; and (2) whether the first mortgagee

had notice, either actual or constructive, of the intervening

mortgage.    See Hughes, supra, 29 Wake Forest L. Rev. at 1103.

Under the traditional common law rule, if the advances are

obligatory, the first mortgagee retains priority for all

advances over all subsequent mortgagees, regardless of whether

the first mortgagee had notice of an intervening lien.     Id. at

1115-16.    But if the advances are optional, then the first

mortgagee retains priority only for advances made before the

mortgagee had notice -- usually actual notice -- of the second,

intervening mortgage.     Ibid.; see also Grant S. Nelson & Dale A.

Whitman, Rethinking Future Advance Mortgages: A Brief for the

Restatement Approach, 44 Duke L.J. 657, 668-69 (1995).

    The policy guiding that rule is straightforward -- to

protect the borrower “so that she can borrow from other lenders

                                  15
and can sell the property.”      2 Nelson, supra, § 12.7 at 270.     If

optional advances were to retain priority over subsequent

mortgages, the borrower would be doubly mistreated.     The

borrower “could not demand the contemplated additional loan

funds[,]” because, again, they are made at the lender’s

discretion.   Ibid.   Nor could she “obtain financing from another

lender, because no one will lend on security that will be

reduced or eliminated if the first mortgagee decides to make

subsequent advances.”    Ibid.    Vesting the first mortgagee with

priority, even over optional advances, thus creates the risk

that the borrower will have substantial, but unavailable,

equity.

    The calculus changes, so the reasoning goes, when the

advances are obligatory.      Then the borrower “has a legal right”

to the lender’s performance, lessening the risk of stagnant

equity.   Ibid.   Even if the lender fails to perform because the

borrower has become too great a credit risk, “obtaining

financing elsewhere normally will be unlikely.”      Ibid.

    That explanation for the optional/obligatory and notice/no-

notice distinctions undergirds much of the law governing future

advance mortgages.    Ibid.    The traditional common law rule

“protects the mortgagor from being placed in the awkward and

unfair position of being unable to use the real estate as

security for additional financing, though it has value well in

                                   16
excess of the existing mortgage debt.”   Ibid.   A number of

states follow that approach through judicially crafted common

law.   See, e.g., Idaho First Nat’l Bank v. Wells, 596 P.2d 429,

433 (Idaho 1979) (stating that Idaho follows “general rule in

the United States” that if future advance “is optional, and if

the mortgagee has notice when the advance is made that a

subsequent creditor has acquired an interest in the land, then

the advance loses its priority to that creditor” (citation

omitted)); Bank of Ephraim v. Davis, 559 P.2d 538, 540-41 (Utah

1977) (“[A]n advance made pursuant to a mortgage to secure

future advances which the mortgagee was not obligated to make .

. . is subordinate in lien to an encumbrance intervening between

the giving of the mortgage and the making of the advance, if the

advance was made with actual notice or knowledge of the

intervening encumbrance.”); Daniels v. Elks Club of Hartford, 58
A.3d 925, 934 (Vt. 2012) (noting that judicial decisions have

long recognized optional/obligatory advance distinction).      Other

states have recognized the rule by statute.   See, e.g., 735 Ill.

Comp. Stat. 5/15-1302 (stating that, with some exceptions,

optional future advances “advanced or applied more than 18

months after a mortgage is recorded . . . shall be a lien as to

subsequent purchasers and judgment creditors only from the time

such monies are advanced or applied”); Me. Stat. tit. 9-B, §

436(1)(B) (“The priority of . . . future advances shall not

                                17
include any future optional advances secured by such mortgage

made by such institution after any such person, in addition to

acquiring such subsequent right or lien, sends to the

institution . . . express written notice[.]”); Neb. Rev. Stat. §

76-238.01(3)(b)(ii) (“If any optional future advance is made . .

. after receiving written notice of the filing for record of any

trust deed, mortgage, lien, or claim against such mortgaged real

property, then the amount of such optional future advance shall

be junior to such trust deed, mortgage, lien, or claim.”); Vt.

Stat. Ann. tit. 27, § 410(b)(3)(B) (stating that optional future

advances take priority “to the extent of future advances that

are outstanding before the mortgagee receives written notice of

the intervening interest”).

    For the most part, New Jersey law tracks those common law

distinctions, focusing on whether the subsequent advances were

optional or obligatory and whether the first mortgagee had

notice of the intervening mortgage.   In Ward, supra, 17 N.J. Eq.

at 99, the court held that a future advance mortgage “is

entitled to priority over subsequent encumbrances, for all

advances made prior to notice of the subsequent encumbrance.”

Only actual notice, not record or constructive notice, would

suffice.   Ibid.

    The Ward rule has been continuously recognized as the

general rule in this State.   See, e.g., Mayo v. City Nat’l Bank

                                18
& Trust Co., 56 N.J. 111, 117 (1970) (“Where it is optional with

the mortgagee whether to make future advances, he does not have

a prior lien for those advances made after notice of an existing

encumbrance.”); Heintze v. Bentley, 34 N.J. Eq. 562, 566-67 (E.

& A. 1881) (“[I]f a first mortgagee ha[s] knowledge of the

existence of a second encumbrance upon the estate, he cannot

make further loans upon his mortgage to the disadvantage of the

second encumbrance, when it is entirely optional with him

whether to make further advances or not.”); Micele v. Falduti,

101 N.J. Eq. 103, 105 (Ch. 1927) (“The general rule . . . is

that a mortgage for future advances becomes an effective lien as

to subsequent encumbrances from the date of its record, where

the making of advances . . . is obligatory.   But, where the

making of future advances is not obligatory, but optional, the

mortgage is a prior lien to all subsequent encumbrances until

there is actual notice[.]”).

    In Lincoln Federal Savings & Loan Ass’n v. Platt Homes,

Inc., 185 N.J. Super. 457, 466-67 (Ch. Div. 1982), the trial

court permitted subordination of optional future advances

secured by a prior mortgage to an intervening mortgage based on

constructive rather than actual notice of the intervening lien,

but limited the rule to construction loans.   The bank advanced a

portion of the funds committed for the project retaining the

right to make optional future advances.   Id. at 459.   Before the

                               19
bank advanced the second installment of construction financing,

a third party loaned money to the builder and obtained a

mortgage on the real property.     Ibid.   The bank and the third

party promptly recorded their respective mortgages

contemporaneously with the advance of funds.     Ibid.   The builder

defaulted on both loans.   Ibid.

    Although the bank lacked actual notice of the third party’s

mortgage, the trial court declined to follow the common law

rule, holding that “constructive notice of intervening liens is

sufficient to defeat the priority position of a construction

mortgagee as to optional future advances.”     Id. at 463-67.   The

court reasoned that the bank should be charged with constructive

notice of the intervening mortgage because it had been recorded

before the bank made its second advance and that notice defeated

the priority of the bank as to optional future advances.      Id. at

466-67.   The court justified the departure from the prevailing

common law rule because the construction lender can protect its

interest by conducting a search prior to each advance and

declining to make additional advances if it discovered

intervening liens.   Id. at 467.

    The trial court, however, limited the scope of its holding

to the construction-loan context, explaining that it “cannot

apply in general commercial loan situations, where commitments

to make future advances may be secured by rapidly fluctuating

                                   20
collateral, such as inventory, accounts receivables or the like,

with a mortgage on real property taken as side collateral only.”

Id. at 467 n.5.   In those cases, the future advance lender’s

priority in the other collateral, the collateral that is not

real property, is protected by the Uniform Commercial Code.

Ibid. (citing N.J.S.A. 12A:9-312(5) and (7)).   That lender can

therefore “make subsequent advances without each time having, as

a condition of protection, to check for filings later than his.”

Ibid. (quoting Comment 5 to N.J.S.A. 12A:9-312(5) and (7)).

    Lincoln Federal has been roundly criticized.     See 29 New

Jersey Practice, supra, § 10.13, at 680 (observing that

constructive notice doctrine can “as easily be employed to

justify the [common law] rule as to challenge it”).

Nonetheless, this Court cited Lincoln Federal with approval in

Cox v. RKA Corp., 164 N.J. 487 (2000), albeit in a different

context from the traditional advance money mortgage.

    Cox involved a priority contest between a vendee’s lien and

an after-acquired construction loan.   Id. at 491.   In Cox, the

plaintiffs entered into a contract with the defendant builder to

purchase a lot and to construct a home on that property.      Ibid.

After the plaintiffs made a $12,000 down payment, ibid., the

defendant builder obtained a construction loan from a commercial

lender, id. at 492.   The construction loan provided for an

initial advance of $43,335, and the defendant builder received a

                                21
second advance of $30,896 a few months later.    Ibid.    The lender

received a mortgage on the property, which was duly recorded.

Ibid.   Thereafter, the plaintiffs made several payments not yet

due under the terms of their contract with the defendant builder

totaling $71,225.53.   Ibid.

    The defendant builder breached the contract with the

plaintiffs, and defaulted on the construction loan.      Ibid.    The

plaintiffs filed a suit demanding specific performance, and the

lender initiated foreclosure proceedings.   Ibid.   The plaintiffs

amended their complaint, seeking to void the lender’s mortgage

or, in the alternative, to impress a superior lien on the

property for all monies advanced to the defendant builder.        Id.

at 492-93.

    The trial court entered judgment in favor of the

plaintiffs, finding that the lender had taken its mortgage with

knowledge of the plaintiffs’ equitable interest in the property.

Id. at 493.   The trial court found that the plaintiffs’

equitable interest was superior to the lender’s mortgage for all

amounts that they had advanced to the defendant builder.         Ibid.

A divided Appellate Division panel affirmed.    Ibid.

    This Court held that the plaintiffs’ interest in the

property should be treated as a vendee’s lien.   Id. at 497.

Addressing the priority of the plaintiffs’ lien vis-à-vis the

lender’s recorded mortgage, the Court accorded priority to the

                                22
plaintiffs’ $12,000 deposit over the lender’s “later-recorded

mortgage interest.”    Id. at 501.

       The Court, however, declined to award the same priority to

the optional payments made by the plaintiffs toward the purchase

price after the mortgage was recorded.      Id. at 503-04.   The

Court reasoned that the plaintiffs had constructive notice of

the mortgage interest before making additional payments toward

the purchase price.    Id. at 502, 504.    In so ruling, the Court

concluded that the plaintiffs were in the same position as the

mortgagee in Lincoln Federal.    The Court emphasized that the

plaintiffs made “voluntary advances, in addition to their

initial deposit, toward the purchase price of the property after

[the lender] granted the construction loan to [the builder] and

recorded its mortgage.”    Id. at 503.    The holder of a vendee’s

lien, who makes additional, voluntary advances after notice of

an intervening lien, “must be viewed, like the mortgagee in

Lincoln, as having made such payments at [its] peril.”       Id. at

504.

       Concurring in part and dissenting in part, Justice Stein

maintained that the plaintiffs’ payments following recordation

of the construction mortgage should also receive priority over

the mortgage.   Id. at 528-29 (Stein, J., concurring in part and

dissenting in part).    In doing so, Justice Stein explained that

“where the ‘first mortgagee has no notice of a subsequent

                                 23
encumbrance, an optional advance will take priority regardless

of whether it was made before the intervening lien attached.’”

Id. at 525 (quoting La Cholla Grp., Inc. v. Timm, 844 P.2d 657,

659 (Ariz. Ct. App. 1992)).   Justice Stein characterized the

holding in Lincoln Federal as “in contrast with the majority of

American jurisdictions that ‘require that the first mortgagee

have actual notice of the subsequent lien before [its] claim

will be subordinated.’”    Id. at 526 (alteration in original)

(quoting Hughes, supra, 29 Wake Forest L. Rev. at 1115).

Because Lincoln Federal departed from prior New Jersey law,

Justice Stein considered the majority’s reliance on that case to

be misdirected, arguing that the “better rule is that of the

majority of jurisdictions which hold that constructive notice of

a subsequent and intervening lien is insufficient to deprive

parties such as the [plaintiffs] of priority.”    Id. at 528.

                                 B.

    New Jersey’s current mortgage-priority statute, N.J.S.A.

46:9-8 to -8.5, grew out of 1985 legislation that was amended

twice in the late 1990s.   Presently, the statute preserves

priority for mortgage loans that have undergone a modification.

It provides:

         Notwithstanding any other law to the contrary,
         the priority of the lien of a mortgage loan
         which has undergone a modification, as defined
         by this act, shall relate back to and remain
         as it was at the time of recording of the

                                 24
          original mortgage as if the modification was
          included in the original mortgage or as if the
          modification occurred at the time of recording
          of the original mortgage.        The priority
          granted by this section shall not apply to any
          balance due in excess of the maximum specified
          principal amount which is secured by the
          mortgage, plus accrued interest, payments for
          taxes and insurance, and other payments made
          by the mortgagee pursuant to the terms of the
          mortgage.

          [N.J.S.A. 46:9-8.2 (emphasis added).]

    The statutory definition of “modification” includes:       (1)

“[w]ith respect to a mortgage loan other than a line of credit,

a change in the interest rate, due date or other terms and

conditions of a mortgage loan except an advance of principal”;

and (2) “an advance of principal made pursuant to the line of

credit[.]”   N.J.S.A. 46:9-8.1(d)(1) and (2) (emphasis added).       A

“line of credit” is defined as “an agreement whereby a lender is

obligated to provide a specified amount of credit to a borrower

from time to time.”   N.J.S.A. 46:9-8.1(c) (emphasis added).

    The statutory scheme thus preserves priority only for

future advances made under a line-of-credit agreement, which are

by definition mandatory.   Because the common law rule protected

the priority of mandatory future advances, the statute does

little to change the future advance priority common law rule.

In other words, optional future advances made with actual

knowledge of an intervening lien are subordinated to the

intervening lien.

                                25
    Interestingly, it appears that the Legislature initially

intended to abolish the optional/obligatory distinction and

grant priority to the future advance lender for all advances.

The Sponsor’s Statement provided:

          [L]egal concerns have caused lenders to
          require additional title searches and title
          insurance and to require additional document
          recordings, all with their attendant legal and
          recording fees causing increased costs for
          borrowers.   The purpose of this bill is to
          clarify the priority of mortgages upon
          modification of the mortgage and to eliminate
          the need for searches and title insurance upon
          modification, and thus to reduce charges to
          borrowers. It does this by giving priority to
          a mortgage, [up] to an amount stated in the
          mortgage notwithstanding subsequent advances,
          changes in interest, extension of due date or
          other modifications.

          [Sponsor’s Statement to S. No. 2308 (1985)
          (emphasis added).]

The Senate and Assembly Committee Statements expressed a similar

intent:

          The purpose of the bill is to clarify
          questions regarding the priority of liens
          which have arisen with the advent of new types
          of mortgage instruments, such as balloon
          mortgages, and home equity loans.

          It would preserve the priority of the lien of
          a mortgage loan although . . . advances on the
          lien may be made (whether obligatory or at the
          option of the lender). The priority of the
          lien established at the time of recording
          would be preserved even in the case of a line
          of credit when no use of the credit is made.

          This bill would not apply (1) to construction
          loans, (2) to changes in a mortgage involving

                               26
         a substitution of collateral, or (3) to any
         balance due in excess of the maximum specified
         principal amount of the mortgage loan, plus
         certain other payments made by the mortgagee
         (e.g.,    accrued   interest,    taxes,    and
         insurance).

         [Assembly Banking & Ins. Comm., Statement to
         S. No. 2308 (1985) (emphasis added).]

         This bill provides that the priority of the
         lien of a mortgage loan (except a construction
         loan) in which the interest rate, due date, or
         other    terms    and    conditions    (except
         substitution of collateral) may be changed or
         in which advances on the loan, whether
         obligatory or at the option of the lender, may
         be made, will retain the same priority as it
         had when the lien was recorded, even if any of
         those changes in the mortgage loan occur or
         advances are not made. However, this priority
         would not apply to any balance due in excess
         of the maximum specified principal amount of
         the mortgage loan, plus certain other payments
         made by the mortgagee.

         [Senate Labor, Indus. & Professions Comm.,
         Statement to S. No. 2308 (1984) (emphasis
         added).]

    The actual words of the statute, however, clash with the

Sponsor’s Statement and Committee Statements, which purport to

preserve priority for all future advances whether optional or

obligatory.

    The Legislature amended the mortgage-priority statute in

1997, altering the definition of “modification” apparently to

include optional principal advances.   According to the 1997

amendment, “modification” was defined as



                               27
         (1) A change in the interest rate, due date or
         other terms and conditions of a mortgage loan;
         or

         (2) An advance made pursuant to a line of
         credit or other advance of principal but only
         to the extent that the advance does not cause
         the principal balance due to exceed the
         principal amount stated in the mortgage.
         “Modification” does not include a substitution
         in the collateral.

         [L. 1997, c. 427, § 1(d) (emphasis added).]

    The Sponsor’s Statement explains that the bill was designed

to clarify “that principal advances on a mortgage are covered as

a modification, thereby maintaining the priority of the

mortgage, so long as the resulting outstanding principal balance

does not exceed the principal amount stated in the mortgage.”

Sponsor’s Statement to Assembly No. 2323 (1996); see also

Assembly Fin. Insts. Comm., Statement to Assembly No. 2323

(1996) (stating same).

    That change in the statutory language was short-lived.   The

next year, the statute reverted to its original 1985 language,

thereby denying priority to discretionary principal advances:

         d. “‘Modification’ means”

         (1) With respect to a mortgage loan other than
         a line of credit, a change in the interest
         rate, due date or other terms and conditions
         of a mortgage loan except an advance of
         principal; or

         (2) With respect to a line of credit, a change
         in the interest rate, due date or other terms
         and conditions and an advance of principal

                               28
         made pursuant to the line of credit but only
         to the extent that the advance does not cause
         the principal balance due to exceed the
         principal amount stated in the line of credit
         plus accrued interest.

         (3) Payments for taxes, assessments and
         insurance and other payments made by the
         mortgagee pursuant to the terms of the
         mortgage or line of credit are included with
         the amounts which have priority pursuant to
         section 2 of P.L.1985, c.353 (C.46:9-8.2) and
         are not included in the phrase “advance of
         principal;”

         (4)   “Modification”  does   not   include    a
         substitution in the collateral.

         [L. 1998, c. 130, § 1(d) (emphasis added).]

    Moreover, the 1998 amendment’s legislative history makes

clear it intended to distinguish between advances made under a

mortgage loan and advances made under a line of credit.    The

priority of the original mortgage attaches only to the latter.

See Sponsor’s Statement to Assembly No. 2077 (1998) (“This bill

clarifies that an advance of principal made with respect to a

mortgage other than a line of credit does not have the lien

priority of the original mortgage; it is not a ‘modification’

pursuant to P.L.1985, c.353 (C.46:9-8.1 et seq.).”).

                               IV.

    The starting point for our resolution of the priority

contest between Rosenthal and Riker is the common law rule.      The

general rule that a mortgage given to secure future advances

retains its priority over a subsequent encumbrance only if the

                               29
future advance is mandatory or if the prior mortgagee did not

have actual notice of the intervening lien was established in

Ward, supra, 17 N.J. Eq. at 99.    That rule remains in effect

except as altered by Lincoln Federal for construction loans.

See Cox, supra, 164 N.J. at 525-26 (Stein, J., concurring in

part and dissenting in part) (noting as well-settled that

“actual notice of a subsequent encumbrance was required before

optional advances would lose their lien priority”).

    Rosenthal’s reliance on this exception in Lincoln Federal,

supra, is misplaced because the trial court observed that its

holding -- that constructive notice of intervening liens was

sufficient to defeat priority -- could not apply to more fluid

financing schemes, such as Rosenthal’s factoring agreement.      See
185 N.J. Super. at 467 n.5.   In fact, Lincoln Federal

acknowledged that an optional advance made in the non-

construction lending context following constructive notice only

would retain the priority of the earlier mortgage.    Ibid.   Here,

however, Rosenthal had actual notice and made subsequent

advances notwithstanding that notice.

    We also reject Rosenthal’s argument that the law of future

advance mortgages does not apply to this case because the two

mortgages obtained from Benun secured her personal guaranty

rather than a direct loan to one of the Jazz Entities.   The term

future advance is defined broadly, covering “all situations in

                                  30
which a mortgagor’s obligation . . . is enlarged after the

mortgage became effective.”    Restatement, supra, § 2.1 cmt. a.

Guaranty agreements fall under the umbrella of that definition,

especially guaranty agreements that secure a future advance

loan.   See ibid.   Because the personal guaranty that secured the

mortgages could, and did, expand after the mortgage became

effective, the law that governs future advance mortgages

controls.3

     Our review of the early case law, including Ward and its

progeny, Lincoln Federal and Cox, leads to the conclusion that

the common law rule -- that actual notice of an intervening lien

subordinates a mortgage securing optional future advances --

remains in effect in New Jersey, at least outside the

construction-loan context.    Both Lincoln Federal and Cox

declined to follow the common law’s actual notice requirement in

limited circumstances, holding that constructive notice instead

sufficed.    Those cases, however, did nothing to cast doubt on

the common law rule’s continuing vitality as to financing




3 We decline to explore the dragnet clause as it affects the
priority of the intervening Riker mortgage, because such clauses
generally go to the scope of the agreement rather than the
priority of prior and intervening liens, and lenders do not
consider the dragnet clause as a means to achieve priority over
intervening liens. Nelson & Whitman, supra, 44 Duke L.J. at
673-74.
                                 31
vehicles such as factoring agreements or the optional/obligatory

distinction regarding future advances.

    Moreover, the mortgage-priority statute, specifically

N.J.S.A. 46:9-8.2, which gives mortgages that underwent a

“modification” priority over intervening liens, defines

modification to exclude optional principal advances.

Modification of a mortgage loan, other than a line of credit, is

defined as “a change in the interest rate, due date or other

terms and conditions of a mortgage loan except an advance of

principal[.]”   N.J.S.A. 46:9-8.1(d)(1) (emphasis added).      A

modification, as defined by the statute, includes principal

advances made only under a line-of-credit agreement.     See

N.J.S.A. 46:9-8.1(d)(2).    Moreover, a line-of-credit agreement

is defined as a financing agreement in which “a lender is

obligated to provide a specified amount of credit to a borrower

from time to time.”    N.J.S.A. 46:9-8.1(c) (emphasis added).      By

preserving priority for obligatory advances only, the

Legislature left the common law rule untouched.

    To be sure, some legislative committee statements from 1985

and 1997 suggest that it intended to end the distinction between

optional and obligatory advances.     Yet, the language of the

legislation adopted in 1985 retained the optional/obligatory

distinction.    Moreover, the legislative history of the 1998

amendment and the language of that amendment unequivocally

                                 32
restored the distinction and the common law rule of retaining

priority only for obligatory future advances.   See Sponsor’s

Statement to Assembly No. 2077, supra.

    The common law rule governing future advance mortgages

remains in force in this State.    To be sure, there are policy

reasons identified by Rosenthal and amici that question the

continuing value of the common law rule and advocate for a rule

that eliminates any ambiguity and fosters uniformity of

interpretation and application, such as the Restatement.     The

common law rule also has been the subject of scholarly

criticism.   See, e.g., Hughes, supra, 29 Wake Forest L. Rev. at

1125 (“[T]here should be a strictly defined rule to govern

priority in future advance situations, but the present rule

which relies upon the optional/obligatory distinction is simply

not justified.”); Robert Kratovil & Raymond J. Werner, Mortgages

for Construction and the Lien Priorities Problem -- The

“Unobligatory” Advance, 41 Tenn. L. Rev. 311 (1974) (arguing

that traditional optional/obligatory test, as applied to

construction context, impedes development); Matthew Lilly,

Comment, Subrogation of Mortgages in California: A Comparison

with the Restatement and Proposals for Change, 48 UCLA L. Rev.

1633, 1652 (2001) (“While encouraging future loans is sound

public policy, making a distinction between optional and

obligatory advances creates a cure that is often more onerous

                                  33
than the disease.”); Nelson & Whitman, supra, 44 Duke L.J. at

659-60 (arguing that common law approach to priority of

mortgages to secure future advances “has proved inadequate and

should be discarded”).

    A number of states have modified or discarded the common

law rule.   Some states have statutorily redefined “notice” to

include only written notice.    See, e.g., Me. Stat. tit. 9-B, §

436(1)(B) (“The priority of . . . future advances shall not

include any future optional advances secured by such mortgage

made by such institution after any such person, in addition to

acquiring such subsequent right or lien, sends to the

institution . . . express written notice[.]”); Neb. Rev. Stat. §

76-238.01(3)(b)(ii) (“If any optional future advance is made . .

. after receiving written notice of the filing for record of any

trust deed, mortgage, lien, or claim against such mortgaged real

property, then the amount of such optional future advance shall

be junior to such trust deed, mortgage, lien, or claim.”); Vt.

Stat. Ann. tit. 27, § 410(b)(3)(B) (stating that optional future

advances take priority “to the extent of future advances that

are outstanding before the mortgagee receives written notice of

the intervening interest”).    Some states have adopted a cutoff

notice scheme.   See, e.g., Mo. Rev. Stat. § 443.055(6) (stating

that mortgagor may give written notice that he “elects to

terminate the operation of the instrument as security for future

                                 34
advances”); Nev. Rev. Stat. § 106.380(1) (“A borrower may at any

time [give] written notice to the lender stating that the

borrower elects to terminate the operation of an instrument as

security for future advances[.]”).   And some states have

abolished the optional/obligatory distinction.    See, e.g., N.M.

Stat. Ann. § 48-7-9 (“Every mortgage . . . may secure future

advances and the lien of such mortgage shall . . . have priority

from the time of recording as to all advances, whether

obligatory or discretionary, made thereunder[.]”); Or. Rev.

Stat. § 86.155(2) (stating that as to “principal advances made

any time pursuant to the credit agreement,” lien “shall have

priority, regardless of the knowledge of the lienholder of any

intervening lien, as of its date of recording . . . whether the

advances are optional or obligatory advances”).

    Amici have also advanced persuasive reasons for departing

from the common law rule.   Where, however, the common law rule

governing priority of optional future advances has been codified

by statute, any plea to fundamentally alter the rule is best

addressed to the Legislature.

                                V.

    In sum, the law permits an intervening lender to insert

itself into an existing contractual relationship and achieve

priority over an earlier lender who retained the option to

advance further funds.   The rule grew out of a concern that a

                                35
prior lender could preclude a borrower from obtaining capital to

meet the needs of its business.     The circumstances attendant to

the execution of the mortgage in favor of Riker are akin to the

need for financing to continue business operations under more

favorable terms.    Here, without some security to cover mounting

legal fees, the Jazz Entities may not have been able to obtain

legal representation to further their business operations.

    Applying the well-settled law concerning the priority of a

mortgage securing optional future advances against an

intervening lienholder to the facts of this appeal is

straightforward.    Rosenthal does not dispute that its advances

under the factoring agreements were optional.     Nor does it

dispute that it had actual notice of Riker’s mortgage on the

Benun property.    Once Rosenthal had actual notice of Riker’s

intervening mortgage and continued to make advances to the Jazz

Entities, it subjected itself to the common law priority rules.

The amount that Rosenthal now claims has priority over the Riker

mortgage was not only advanced at Rosenthal’s discretion but

also advanced after actual notice of Riker’s mortgage.     Those

sums are therefore subordinated to the Riker mortgage.

                                  VI.

    The judgment of the Appellate Division is affirmed.

     CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, FERNANDEZ-
VINA, and SOLOMON join in JUDGE CUFF’s opinion. JUSTICES ALBIN
and PATTERSON did not participate.

                                  36